Citation Nr: 1523773	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied service connection for sleep apnea (listed as obstructive sleep apnea, claimed as obstructive sleep apnea with a CPAP machine).  

In March 2015, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

The issue has been recharacterized to comport with the evidence of record.


FINDING OF FACT

The Veteran's sleep apnea had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1131, 1154 (a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has sleep apnea that is related to service.  He specifically maintains that he suffered from symptoms of sleep apnea during service, including snoring, feeling tired, and gasping for air when he was asleep.  He states that his symptoms were witnessed by other personnel who served with him.  The Veteran essentially reports that he experienced sleep apnea during his period of service and that it has continued since that time.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of sleep apnea.  On a medical history form at the time of a March 2007 separation examination, the Veteran checked, and then apparently crossed out, that he had frequent trouble sleeping.  The reviewing examiner did not refer to any sleep problems.  A May 2007 separation screening report also did not refer to any sleep problems.  

Post-service private treatment records show treatment for disorders, including sleep apnea.  

For example, an October 2010 report from V. Dhawan, M.D., noted that the Veteran was seen for snoring and excessive daytime somnolence that had been ongoing for the past few years.  The assessment included sleep disordered breathing (obstructive sleep apnea) with a high body mass index, narrow airway anatomy, snoring, and excessive somnolence.  

A November 2010 polysomnography interpretation from the Sleep Specialists of Tidewater indicated that the Veteran underwent an overnight polysomnogram.  The diagnosis was mild obstructive sleep apnea, with worsening of events in rapid eye movement sleep associated with sleep fragmentation and daytime somnolence.  

A January 2011 titration study interpretation from the Sleep Specialists of Tidewater related that the Veteran underwent an overnight polysomnogram.  The diagnosis was mild obstructive sleep apnea, with optimal titration.  

A February 2011 statement from Dr. Dhawan noted an impression of mild obstructive sleep apnea, with an excellent response to a continuous positive airway pressure (CPAP) machine.  

A lay statement from F. C., received in February 2012, noted that while stationed aboard the USS Theodore Roosevelt from 2004 to 2007, he removed the Veteran from the supervisory position of "two high tempo work centers" and assigned him to the tool room.  F. C., stated that the Veteran was counseled many times concerning always being tired and sleeping during work hours.  

In a March 2015 lay statement, J. A. D., indicated that she witnessed the fact that the Veteran would tell her about feeling tired in the morning during morning quarters.  She also reported that she noticed that the Veteran was having difficulty concentrating on his work assignments.  

In April 2015 lay statements, both H. R., and N. J., respectively, indicated that they witnessed the Veteran snoring on several occasions in his rack, and that he would also nod off while sitting at his desk in the tool room and complain about excessive daytime sleepiness.  

The medical evidence does not specifically show that the Veteran was treated for sleep apnea during service.  However, an October 2010 report from Dr. Dhawan, approximately three years after the Veteran's separation from service, noted that he reported that he had suffered from snoring and excessive daytime somnolence that had been ongoing for the past few years.  The assessment included sleep disordered breathing (obstructive sleep apnea).  Additionally, the Veteran has repeatedly indicated that he had symptoms that he believed were sleep apnea during service.  Multiple lay statements have also been submitted by personnel who served with the Veteran that refer to his snoring and/or problems with tiredness during service.  

The Veteran is competent to report symptoms that he thought were due to sleep apnea in service, continuous sleep apnea symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Additionally, the Board finds that the Veteran's reports of sleep problems during service, as well as the reports of his fellow service personnel, are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving all reasonable doubt in his favor, the Board concludes that service connection for sleep apnea is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (Congress, through the enactment of section 5107(b)'s low standard of proof for all issues material to a claim for Veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance").  


ORDER

Service connection for sleep apnea is granted,  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


